DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 Dec 2020 has been entered.

Amendments Received
Amendments to the claims were received and entered on 10 Dec 2020.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Henry Shikani on 10 Mar 2020.
The application shall be amended as follows:

Cancel claims 19–24.

Status of the Claims
Canceled: 19–24
Examined herein: 1–18 and 25

Withdrawn Objections
The objection to the specification is hereby withdrawn in view of Applicant's persuasive arguments that the "extent of segregation" equation was fully disclosed in Indian Application IN 201621005426 (Reply of 10 Dec 2020, p. 16).

Withdrawn Rejections
The rejection of claims 1–25 under 35 USC § 101 is hereby withdrawn in view of Applicant's amendments, and persuasive argument that the claims now integrate the abstract idea into a practical application, the practical application being specific preventative treatments for preterm delivery (Reply of 10 Dec 2020, p. 17).

Reasons for Allowance
The closest prior art acknowledges the correlation between the vaginal microbiome and the risk of preterm delivery: e.g. Hyman, et al. (Reproductive Sciences 2014).  But the prior art neither teaches, nor renders obvious, the claimed method of calculating a "taxonomic composition skew" related to the risk of preterm birth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
All claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631